Per Curiam.
The first application of the petitioner for leave to appeal *681from the order denying him post conviction relief was denied by this Court in Wilson v. Warden, 222 Md. 594, 158 A. 2d 764 (1960).
On the subsequent petition for relief, Judge Allen correctly found that no grounds for relief had been asserted which could not reasonably have been raised in the original petition, and forthwith dismissed the second petition without a hearing or appointment of counsel.
Since the action of the court was correct (Code [1960 Cum. Supp.], Art. 27, § 645H), this second application for leave to appeal must also be denied.
The request for a transcript of the trial testimony addressed to this Court was too late in any event, but an examination of the alleged grounds for relief clearly indicates that such transcript would have served no useful purpose.

Application denied.